Motion for an extension of time granted insofar as to extend the time for objectants-appellants to serve and file the record on appeal and appellants’ points to and including April 25, 1961, with notice of argument for the June 1961 Term of this court, said appeal to be argued or submitted when reached. If the objectants-appellants fail to comply with the condition imposed, the petitioner-respondent may enter an order dismissing the appeal without notice to the appellant. Concur — Breitel, J. P., Valente, McNally, Steuer and Bastow, JJ.